Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hernandez on 1/24/2022.
The application has been amended as follows: 
Claim 24: lines 2 and 12, delete “H2S”
Claims 26 and 36: line 4, delete “H2S”  
Claim 35: lines 2 and 15, delete “H2S”
Claim 41, lines 2 and 13, delete “H2S”
The following is an examiner’s statement of reasons for allowance:  In view of applicant’s arguments and the Affidavit of 1/18/2021, the examiner agrees with applicant’s position that the prior art of Nath et al. teach injecting the solvent in a vapor phase and therefore teaches away from applicant’s claimed invention.  Therefore, all rejections as being anticipated and/or obvious over Nath et al. are withdrawn. Upon further review, the rejection of the claims as being indefinite are withdrawn.  The double patenting rejection is withdrawn in view of the filing and approval of the Terminal Disclaimer.  Additionally, the closest prior art is that of Foutsitzis et al. (5035792), as cited by applicant.  Foutsitzis et al. teach the removal of H2S from the catalyst with treatment of an aromatic liquid solvent.  Therefore, the claims have been amended to remove H2S from the Markush group of contaminants recited.  The prior art fails to teach or suggest the removal of VOCs, LELs, benzene, and gums from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                         bsc